DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 19 July 2022 is acknowledged.
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  19 July 2022.


Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0010], the specification does not define “e” and “f” in equation (I) which reads Tea-Lib-Si-c-Zrd-Me-Of.
In at least paragraphs [0012]-[0016], the specification does not define “x” for the component MOx..  
Appropriate correction is required.

Claim Comment
Claim 1 recites the equation Tea-Lib-Si-c-Zrd-Me-Of  and defines a, b, c, and d as follows: 0<a<0.8, 0<b<0.5, 0.01<c<0.4, and 0<d<0.1. This is read to mean that Te, Li, Si, and Zr are required components and must be present in a non-zero amount. has been withdrawn. 

Claim Objections
Claim 5 is objected to because of the following informalities:  minor typographical errors.
In claim 5, line 3 recites “26%-MOx”. It appears that there is a typographical error and should read “26% MOx”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-6 recite the term “LOI” which is not defined by the instant claims. This renders the claim indefinite.
Claim 1 recites the equation Tea-Lib-Si-c-Zrd-Me-Of, however the claim does not define “e” and “f”, which renders the claim indefinite.
Claims 2-6 recite the component “MOx”, however the claims do not define “x”, which renders the claims indefinite. 

Claim Rejections - 35 USC § 112(d) or fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 2 depends from independent claim 1 which defines the frit by the following equation: Tea-Lib-Si-c-Zrd-Me-Of, where 0<a<0.8, 0<b<0.5, 0.01<c<0.4, and 0<d<0.1. Therefor each of the cations Te, Li, Si, and Zr are required non-zero components in the frit. However claim 2, lines 2-3 recite that the ZrO2 content can be from 0-2 mol%. This does not further limit claim 1 since the scope of claim 2 is outside the compositional range for the ZrO2 component since no ZrO2 would be need for the limitations of claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Kim et al., U.S. Patent Application Publication US 2020/0331796 A1.
Kim et al. teach a conductive paste comprising a glass frit. See Abstract and the entire specification, specifically, paragraphs [0007]-[0015]. Kim et al. teach the glass frit composition having the following composition in terms of molar ratios: 0.1-0.29 of PbO, 0.2-0.38 of TeO2, 0.03-0.2 of Bi2O3, 0-<0.2 of SiO2, 0.1-0.2 of alkali metal oxide, where 0.01-0.13 of Li2O, 0.01-0.1 of Na2O, and 0.01-0.1 of K2O, and 0-0.2 in total of B2O3, ZnO, Al2O3, TiO2, CaO, MgO, and ZrO2. See paragraphs [0041]-[0045]. 
Kim et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claim 1.  
However, the molar ratios ranges taught by Kim et al. have overlapping compositional ranges with instant claim 1.  See paragraphs [0041]-[0045]. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by Kim et al. because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Kim et al. et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 1-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Li et al., U.S. Patent US 8,900,488 B2.
Li et al. teach a conductive paste comprising a glass frit. See Abstract and the entire specification, specifically, column 3, lines 34-44. Li et al. teach the glass frit composition having the following composition in terms of weight percentages: 0.1-25% of B2O3, 0.1-15% of MgO, 0.25-25% of CaO, 0.5-33% of SrO, 1-45% of BaO, 30-85% of TeO2, 0.1-20% of SiO2, 0.1-4% of TiO2, 0.1-5% of Al2O3, 0.1-30% of Ag2O, 0.1-15% of Bi2O3, 0.1-4% of P2O5, 0.1-5% of Li2O, 0.1-7%of Na2O. See column 9, lines 35-52. Or in terms of cation percentages: 25-72% of Te, 7.5-45% of B, 0-30% of Ca, 0-30% of Ba, 0-30% of Sr, 0-10% of Mg, 0-25% of Li, 0-25% of Na, 0-10% of Si, 0-12% of Zn, and 0-10% of Ti. See column 9, line 57 to column 10, line 13. Li et al. further teach that other components can be added in total up to 20 cation % of oxides of Al, Li, Na, K, Rb, Cs, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Zr, Nb, Si, Mo, Hf, Ag, Ga, Ge, In, Sn, Sb, Se, Ru, Bi, P, Y, La, and other lanthanides. See column 8, lines 12-31.
Li et al. fail to teach any examples or compositional ranges in terms of molar percentages that are sufficiently specific to anticipate the compositional limitations of claims 1-6.  However, it is believed that the weight and cation percent ranges taught by Li et al. if converted to molar percentages would have overlapping compositional ranges with instant claims 1-6.  See column 8, lines 12-31 and column 9, line 35 to column 10, line 13. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by Li et al. because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Li et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).

Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



EAB
30 August 2022